Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 1 of 38
                                                    10
Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 2 of 38
                                                    10
Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 3 of 38
                                                    10
Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 4 of 38
                                                    10
Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 5 of 38
                                                    10
Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 6 of 38
                                                    10
Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 7 of 38
                                                    10
Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 8 of 38
                                                    10
Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 9 of 38
                                                    10
Case 8:20-bk-10275-CB
     8:20-bk-10275-TA   Doc 138
                            137 Filed 04/27/20 Entered 04/27/20 13:28:09
                                                                13:18:46   Desc
                         Main Document    Page 10 of 38
                                                     10
          Case
           Case8:20-bk-10275-CB
                8:20-bk-10275-CB
                8:20-bk-10275-TA DocDoc137-1
                                        138
                                        105 Filed
                                               Filed04/27/20
                                                    04/15/20
                                                     04/27/20 Entered
                                                                Entered04/27/20
                                                                        04/15/20
                                                                         04/27/2013:28:09
                                                                                  14:36:42
                                                                                   13:18:46 Desc
                                                                                             Desc
                         Notice of Appeal
                                     Main
                                      Mainand
                                          Document
                                           Document
                                              StatementPage
                                                         of
                                                         Page
                                                            Election
                                                              11
                                                               1 of 8
                                                                    38 Page 1 of 8

 Attorney or Party Name, Address, Telephone & FAX                   FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 David L. Neale (SBN 141225)
 John-Patrick M. Fritz (SBN 245240)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, CA 90067
 Tel: (310) 229-1234
 Fax: (310) 229-1244
 Email: DLN@LNBYB.COM; JPF@LNBYB.COM




     Individual appearing without attorney
     Attorney for: William E. Rice
                                   UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                         DIVISION
 In re:
                                                                    CASE NO.: 8:20-bk-10275-CB
WILLIAM EDWARD RICE,                                                ADVERSARY NO.:
                                                                    (if applicable)
                                                                    CHAPTER: 11
                                                     Debtor(s).




                                    Plaintiff(s) (if applicable).
                             vs.
                                                                                NOTICE OF APPEAL
                                                                           AND STATEMENT OF ELECTION




                               Defendant(s) (if applicable).

Part 1: Identify the appellant(s)

1. Name(s) of appellant(s): _________________________________________________________________________
                            William Edward Rice

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this appeal:
For appeals in an adversary proceeding.
    Plaintiff
    Defendant
    Other (describe):
For appeals in a bankruptcy case and not in an adversary proceeding.
    Debtor
    Creditor
    Trustee
    Other (describe):


December 201                                                Page 1                                         Official Form 417A
      Case
       Case8:20-bk-10275-CB
            8:20-bk-10275-CB
            8:20-bk-10275-TA DocDoc137-1
                                    138
                                    105 Filed
                                           Filed04/27/20
                                                04/15/20
                                                 04/27/20 Entered
                                                            Entered04/27/20
                                                                    04/15/20
                                                                     04/27/2013:28:09
                                                                              14:36:42
                                                                               13:18:46 Desc
                                                                                         Desc
                     Notice of Appeal
                                 Main
                                  Mainand
                                      Document
                                       Document
                                          StatementPage
                                                     of
                                                     Page
                                                        Election
                                                          12
                                                           2 of 8
                                                                38 Page 2 of 8

Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from:
   Order Granting Motion to Dismiss Bankruptcy Case [Doc. No. 103]; Memorandum of Decision (entered
   April 8, 2020) [Doc. No. 99]

2. The date the judgment, order, or decree was entered: 04/14/2020

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses, and telephone
numbers of their attorneys (attach additional pages if necessary):

1. Party: Kristoffer J. Kaufmann
    Attorney:
    John A. Lapinski, Leslie R. Horowitz, Stephen E. Hyam
    Clark & Trevithick
    445 South Figueroa Street, 18th Floor
    Los Angeles, CA 90071
    Tel: (213) 629-5700


2. Party: Gary P. Downs
    Attorney:
    Marc J. Winthrop, Richard H. Golubow
    Winthrop Golubow Hollander, LLP
    1301 Dove Street, Suite 500
    Newport Beach, CA 92660-2467



Part 4: Optional election to have appeal heard by District Court (applicable only in certain districts)
If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear this appeal
unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the United States District Court. If
an appellant filing this notice wishes to have the appeal heard by the United States District Court, check below. Do not
check the box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

    Appellant(s) elect to have the appeal heard by the United States District Court rather than by the Bankruptcy
    Appellate Panel.


Part     Sign
 art 5:: S
         Si
          ig
           gn below
             nb elow

_____________________________________________________
  _____ ______________________________________                           Date: 04/14/2020
Signature
   gnatur
        urre of attorney for appellant(s) (or appellant(s)
        u
if not represented by an attorney)

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the form specified in
§ 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

>1RWHWRLQPDWHILOHUV,I\RXDUHDQLQPDWHILOHULQDQLQVWLWXWLRQDQG\RXVHHNWKHWLPLQJEHQHILWRI)HG5%DQNU3
 F  FRPSOHWH'LUHFWRU¶V)RUP 'HFODUDWLRQRI,QPDWH)LOLQJ DQGILOHWKDWGHFODUDWLRQDORQJZLWKWKH1RWLFHRI
$SSHDO@


December 201                                              Page 2                                                Official Form 417A
      Case
       Case8:20-bk-10275-CB
            8:20-bk-10275-CB
            8:20-bk-10275-TA DocDoc137-1
                                    138
                                    105 Filed
                                           Filed04/27/20
                                                04/15/20
                                                 04/27/20 Entered
                                                            Entered04/27/20
                                                                    04/15/20
                                                                     04/27/2013:28:09
                                                                              14:36:42
                                                                               13:18:46 Desc
                                                                                         Desc
                     Notice of Appeal
                                 Main
                                  Mainand
                                      Document
                                       Document
                                          StatementPage
                                                     of
                                                     Page
                                                        Election
                                                          13
                                                           3 of 8
                                                                38 Page 3 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF APPEAL AND STATEMENT OF
ELECTION will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 15, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 15, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 15, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Overnight Mail
The Honorable Catherine Bauer
U.S. Bankruptcy Court
411 W. Fourth St.
Santa Ana, CA 92701
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 15, 2020                Jason Klassi                                                     /s/ Jason Klassi
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case
       Case8:20-bk-10275-CB
            8:20-bk-10275-CB
            8:20-bk-10275-TA DocDoc137-1
                                    138
                                    105 Filed
                                           Filed04/27/20
                                                04/15/20
                                                 04/27/20 Entered
                                                            Entered04/27/20
                                                                    04/15/20
                                                                     04/27/2013:28:09
                                                                              14:36:42
                                                                               13:18:46 Desc
                                                                                         Desc
                     Notice of Appeal
                                 Main
                                  Mainand
                                      Document
                                       Document
                                          StatementPage
                                                     of
                                                     Page
                                                        Election
                                                          14
                                                           4 of 8
                                                                38 Page 4 of 8



8:20-bk-10275-CB Notice will be electronically mailed to:

Kevin H Brogan on behalf of Interested Party Courtesy NEF
kbrogan@hillfarrer.com, wmeyers@hillfarrer.com;lnonato@hillfarrer.com

Greg P Campbell on behalf of Interested Party Courtesy NEF
ch11ecf@aldridgepite.com, gc@ecf.inforuptcy.com;gcampbell@aldridgepite.com

John-Patrick M Fritz on behalf of Debtor William Edward Rice
jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Richard H Golubow on behalf of Creditor Gary P. Downs
rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Richard H Golubow on behalf of Interested Party Richard H Golubow
rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

Michael I. Gottfried on behalf of Creditor Hunt Capital Partners LLC
mgottfried@elkinskalt.com

Leslie R Horowitz on behalf of Interested Party Kristoffer J. Kaufmann
lhorowitz@clarktrev.com, jthomas@clarktrev.com

Stephen E Hyam on behalf of Interested Party Kristoffer J. Kaufmann
shyam@clarktrev.com

John A Lapinski on behalf of Interested Party Kristoffer J. Kaufmann
jlapinski@clarktrev.com, jthomas@clarktrev.com

Peter W Lianides on behalf of Creditor Gary P. Downs
plianides@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com

David L. Neale on behalf of Debtor William Edward Rice
dln@lnbyb.com

Alexander J Suarez on behalf of Interested Party Courtesy NEF
asuarez@glaserweil.com, icojocari@glaserweil.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov

Jennifer C Wong on behalf of Interested Party Courtesy NEF
bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com

Roye Zur on behalf of Creditor Hunt Capital Partners LLC
rzur@elkinskalt.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
             Case
              Case8:20-bk-10275-CB
                   8:20-bk-10275-CB
                   8:20-bk-10275-TA DocDoc137-1
                                            138
                                             105 FiledFiled04/27/20
                                                            04/15/20
                                                              04/27/20 Entered
                                                                             Entered04/27/20
                                                                                    04/15/20
                                                                                     04/27/2013:28:09
                                                                                                14:36:42
                                                                                                 13:18:46 Desc
                                                                                                            Desc
Label Matrix for local noticing         Mercedes-Benz
                            Notice of Appeal
                                        Main
                                         Mainand      Financial Services
                                               Document
                                                 Document
                                                     Statement    Page
                                                                   of
                                                                   Page  USA
                                                                           5LLC
                                                                       Election
                                                                          15    38 Page 5Santa
                                                                             of 8          of 8Ana Division
0973-8                                      c/o Bk Servicing, LLC                      411 West Fourth Street, Suite 2030,
Case 8:20-bk-10275-CB                       PO Box 131265                              Santa Ana, CA 92701-4500
Central District of California              Roseville, MN 55113-0011
Santa Ana
Wed Apr 15 14:24:10 PDT 2020
Alliant Credit Facility ALP, LLC            Alliant Credit Facility LTD                Alliant Credit Facility LTD
21600 Oxnard Street                         340 Royal Poinciana Way                    340 Royal Poinciana Way
Suite 1200                                  Suite 305                                  Suite 338
Woodland Hills, CA 91367-4949               Palm Beach, FL 33480-4094                  Palm Beach, FL 33480-4063


American Express                            American Express National Bank             BF ADVANTAGED INSTITUTIONAL TAX CREDITS
P.O. Box 981535                             c/o Becket and Lee LLP                     101 Arch Street
El Paso, TX 79998-1535                      PO Box 3001                                Boston, MA 02110-1130
                                            Malvern PA 19355-0701


BFIM Special Limited Partner Inc.           Bank of America NA                         Bank of America, N.A.
101 Arch Street                             1755 Grant Street                          PO BOX 31785
Boston, MA 02110-1130                       1st Floor                                  Tampa, FL 33631-3785
                                            Concord, CA 94520-2443


Bank of the West                            Bank of the West                           Barclays Bank
180 Montgomery Street                       2527 Camino Ramon                          Hawaiian Airlines Card Services
San Francisco, CA 94104-4297                San Ramon CA 94583-4213                    PO Box 60517
                                                                                       City of Industry, CA 91716-0517


Boston Capital Corporate Tax Credit Fund    Boston Capital Tax Credit Fund IV          Boston Capital Tax Credit Fund IV - Seri
One Boston Place                            One Boston Place                           One Boston Place
21st Floor                                  21st Floor                                 21st Floor
Boston, MA 02108-4407                       Boston, MA 02108-4407                      Boston, MA 02108-4407


Boston Financial Institutional Tax Credi    CR&R                                       CREA Edinburg Village, LLC
101 Arch Street                             PO Box 1100                                30 South Meridian Street
Boston, MA 02110-1106                       San Juan Capistrano, CA 92693-1100         Suite 400
                                                                                       Indianapolis, IN 46204-3565


CREA Fifty Oaks, LLC                        CREA Riverview Terrace LLC                 CREA SLP, LLC
30 South Meridian Street                    30 South Meridian Street                   30 South Meridian Street
Suite 400                                   Suite 400                                  Suite 400
Indianapolis, IN 46204-3565                 Indianapolis, IN 46204-3565                Indianapolis, IN 46204-3565


CREA Virginia Terrace, LLC                  CTCW-Riverside LLC c/o Column Financial    CTCW-Villa del Este LLC
30 South Meridian Street                    2660 Eastchase Lane                        2660 Eastchase Lane
Suite 400                                   Suite 401                                  Suite 401
Indianapolis, IN 46204-3565                 Montgomery, AL 36117-7024                  Montgomery, AL 36117-7024


Capital One                                 Cedar Rapids Bank and Trust Company Swa    Cedars Sinai
P.O. Box 60519                              500 First Avenue Northeast                 File 1108
City of Industry, CA 91716-0519             Cedar Rapids, IA 52401-1314                1801 West Olympic
                                                                                       Pasadena, CA 91199-0001
             Case
              Case8:20-bk-10275-CB
                   8:20-bk-10275-CB
                   8:20-bk-10275-TA DocDoc137-1
                                            138
                                             105 Filed Filed04/27/20
                                                            04/15/20
                                                             04/27/20 Entered
                                                                        Entered04/27/20
                                                                                04/15/20
                                                                                 04/27/2013:28:09
                                                                                             14:36:42
                                                                                              13:18:46 Desc  Desc
Citibank, N.A.                          Citibank,
                            Notice of Appeal
                                        Main
                                         Mainand  N.A.StatementPage
                                               Document
                                                 Document        of
                                                                 Page
                                                                    Election
                                                                      16    38 Page 6City
                                                                       6 of 8          of of8 San Clemente Water
P.O. Box 769004                             P.O. Box 78005                              100 Avenida Presidio
San Antonio, TX 78245-9004                  Phoenix, AZ 85062-8005                      San Clemente, CA 92672-3198



Community Housing Assistance Program Inc    County of Orange                            County of Orange
14131 Yorba St                              ATTN: Orange Co Tax Collector               P.O. Box 4515
Tustin, CA 92780-2052                       P.O. Box 1438                               Santa Ana, CA 92702-4515
                                            Santa Ana, CA 92702-1438                    Attn: Bankruptcy Unit


DMV Renewal                                 DMV Renewal                                 David S. Eisen
PO Box 942894                               PO Box 942897                               Wilson Elser Moskowitz Edelman et a
Sacramento, CA 94297-0001                   Sacramento, CA 94297-0897                   555 S. Flower Street, Suite 2900
                                                                                        Los Angeles, CA 90071-2407


ERC                                         Franchise Tax Board                         Gary P. Downs
PO Box 23870                                Special Procedures - Insolvency             Downs Pham & Kuei, LLP
Jacksonville, FL 32241-3870                 P.O. Box 2952                               235 Montgomery Street, 30th Floor
                                            Sacramento, CA 95812-2952                   San Francisco, CA 94104-3117


Glaser Weil Fink Howard et al               Greines, Martin, Stein & Richland LLP       Head and Neck Assoc of Orange County
10250 Constellation Blvd.                   5900 Wilshire Boulevard, 12th Floor         26726 Crown Valley Pkwy
19th Floor, attn M. Cypers                  Los Angeles, CA 90036-5009                  Suite 200
Los Angeles, CA 90067-6200                                                              Mission Viejo, CA 92691-8003


Highland Property Development LLC           Hunt Capital Partners LLC                   Hunt Capital Partners Tax Credit Fund 27
701 S. Myrtle Ave                           15910 Ventura Boulevard                     15910 Ventura Boulevard
Monrovia, CA 91016-3422                     Suite 1100                                  Suite 1100
                                            Encino, CA 91436-2812                       Encino, CA 91436-2812


Impact Development Group, LLC               (p)INTERNAL REVENUE SERVICE                 Internal Revenue Service
235 Montgomery Street, 30th Floor           CENTRALIZED INSOLVENCY OPERATIONS           PO Box 7346
San Francisco, CA 94104-3117                PO BOX 7346                                 Philadelphia, PA 19101-7346
                                            PHILADELPHIA PA 19101-7346


JB Koepke,                                  JP Morgan Chase Bank, NA Rate Lock Guar     James A. Murphy
Shaw Koepke & Satter                        C/O Marty White                             Murphy Pearson Bradley & Feeney
23326 Hawthorne Blvd., Suite 320            560 Mission Street, 3rd Floor               88 Kearney Street, 10th Floor
Torrance, CA 90505-3760                     San Francisco, CA 94105-2991                San Francisco, CA 94108-5568


James G Jakowatz, M.D.                      Joan E. Hoover                              John A. Marshall
PO Box 90426                                2011 Via Mango                              Marshall & Associates
Long Beach, CA 90809-0426                   San Clemente, CA 92673-5666                 26565 W. Agoura Rd., Ste. 200
                                                                                        Calabasas, CA 91302-1990


Kristoffer J. Kaufman                       Kristoffer J. Kaufman                       Laguna Pathology Medical Group
701 S. Myrtle Avenue                        c/o S. Hyam Clark & Trevithick              PO Box 6016
Monrovia, CA 91016-3422                     445 S. Figueroa St., 18th Floor             Florence, SC 29502-6016
                                            Los Angeles, CA 90071-1602
             Case
              Case8:20-bk-10275-CB
                   8:20-bk-10275-CB
                   8:20-bk-10275-TA DocDoc137-1
                                            138
                                             105 FiledFiled04/27/20
                                                           04/15/20
                                                            04/27/20 Entered
                                                                       Entered04/27/20
                                                                               04/15/20
                                                                                04/27/2013:28:09
                                                                                           14:36:42
                                                                                            13:18:46 Desc  Desc
Mercedes Benz Financial Services        Nixon
                            Notice of Appeal
                                        Main
                                         Main Peabody
                                               and    LLP
                                               Document
                                                 Document
                                                     Statement Page
                                                                of
                                                                Page
                                                                   Election
                                                                     17    38 Page 7Orange
                                                                      7 of 8          of 8County Institute
P.O. Box 685                                         c/o K Brogan Hill Farrer & Burrill                   24422 Avenida de la Carlota
Roanoke, TX 76262-0685                               300 South Grand Avenue, 37th Floor                   Suite 110
                                                     Los Angeles, CA 90071-3147                           Laguna Hills, CA 92653-3634


RBC Tax Credit Equity, LLC                           Richard W. Gushman, II                               Riverside Charitable Corp
600 E Superior Avenue                                3300 Pacific Heights Road                            14131 Yorba St, Suite 200
Suite 2300                                           Honolulu, HI 96813-1075                              Tustin, CA 92780-2053
Cleveland, OH 44114-2612


(p)SDG&E                                             SMWD                                                 Sea View Orthopaedic Med Group
PO BOX 25111                                         26111 Antonio Pkwy                                   653 Camino de los Mares
SANTA ANA CA 92799-5111                              Rancho Santa Margarita, CA 92688-5596                Suite 109
                                                                                                          San Clemente, CA 92673-2808


So Cal Gas                                           SoCalGas                                             Steven D. Martini
PO Box C                                             P.O. Box 30337                                       Martini Law Group, P.C.
Monterey Park, CA 91754-0932                         Los Angeles CA 90030-0337                            523 Fourth St.., Suite 210
                                                                                                          San Rafael, CA 94901-3349


Talega Mainteance Corp.                              Triton Community Development LLC                     Trustees of the Narramore Living Trust o
c/o First Service Residential                        14131 Yorba St, Suite 104                            104a Manhattan Ave.
PO Box 62053                                         Tustin, CA 92780-2052                                Jersey City, NJ 07307-3091
Newark, NJ 07101-8062


U.S. Trustee - Santa Ana                             UC Irvine Health                                     United States Trustee (SA)
411 West Fourth Street                               PO Box 31001-2524                                    411 W Fourth St., Suite 7160
Suite 9041                                           Pasadena, CA 91110-0001                              Santa Ana, CA 92701-4500
Santa Ana, CA 92701-8000


Wells Fargo Bank, N.A.                               Wells Fargo Bank, N.A.                               Wells Fargo Home Mortgage
Default Document Processing                          Small Business Lending Division                      PO Box 51162
MAC# N9286-01Y                                       P.O. Box 29482                                       Los Angeles, CA 90051-5462
1000 Blue Gentian Road                               Phoenix, AZ 85038-9482
Eagan MN 55121-7700

Western Exterminator                                 David L. Neale                                       John-Patrick M Fritz
PO Box 16350                                         Levene Neale Bender Yoo & Brill LLP                  Levene Neale Bender Yoo et al
Reading, PA 19612-6350                               10250 Constellation Blvd Ste 1700                    10250 Constellation Blvd Ste 1700
                                                     Los Angeles, CA 90067-6253                           Los Angeles, CA 90067-6253


Kristoffer J. Kaufmann                               William Edward Rice
c/o Clark & Trevithick                               3 Calle Careyes
445 S. Figueroa Street, 18th Floor                   San Clemente, CA 92673-6997
Los Angeles, CA 90071-1602




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
             Case
              Case8:20-bk-10275-CB
                   8:20-bk-10275-CB
                   8:20-bk-10275-TA DocDoc137-1
                                             138
                                             105 Filed
                                                  Filed04/27/20
                                                       04/15/20
                                                        04/27/20 Entered
                                                                   Entered04/27/20
                                                                           04/15/20
                                                                            04/27/2013:28:09
                                                                                     14:36:42
                                                                                      13:18:46 Desc
                                                                                                Desc
Internal Revenue Service                SDGE
                            Notice of Appeal
                                        Main
                                         Mainand
                                              Document
                                               Document
                                                 StatementPage
                                                            of
                                                            Page
                                                               Election
                                                                 18
                                                                  8 of 8
                                                                       38 Page 8 of 8
Insolvency I Stop 5022                                PO Box 25111
300 N. Los Angeles St., #4062                         Santa Ana, CA 92799
Los Angeles, CA 90012-9903




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                       (u)Hunt Capital Partners LLC                         (d)Mercedes-Benz Financial Services USA LLC
                                                                                                           c/o BK Servicing, LLC
                                                                                                           PO Box 131265
                                                                                                           Roseville, MN 55113-0011


(d)Steven D. Martini                                  (u)Gary P. Downs                                     (u)Richard H Golubow
The Martini Law Group, P.C.
523 Fourth St.., Suite 210
San Rafael, CA 94901-3349


End of Label Matrix
Mailable recipients     85
Bypassed recipients      6
Total                   91
     Case
      Case
      Case8:20-bk-10275-CB
           8:20-bk-10275-TA
            8:20-bk-10275-CB Doc
                              Doc
                              Doc137-2
                                  138
                                   99 Filed
                                        Filed
                                         Filed04/08/20
                                              04/27/20
                                               04/27/20 Entered
                                                         Entered
                                                          Entered04/08/20
                                                                 04/27/20
                                                                  04/27/2008:33:42
                                                                          13:28:09
                                                                           13:18:46 Desc
                                                                                    Desc
                                                                                     Desc
                   MemorandumMain
                               of
                               Main
                                  Decision
                                    Document
                                     Document
                                           on Motion
                                                  Page
                                                   Page
                                                     to 19
                                                        Dismiss
                                                         1 of 4
                                                              38 Page 1 of 4



 1

 2
                                                                    FILED & ENTERED
 3

 4                                                                        APR 08 2020

 5                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
                                                                     BY jle        DEPUTY CLERK
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                  CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10

11 In re                                           Case No. 8:20-bk-10275-CB

12 William Edward Rice,                            Chapter 11

13                                Debtor,          MEMORANDUM OF DECISION ON MOTION
                                                   TO DISMISS
14
                                                   Dates: March 25, 2020
15                                                 Time: 10:00 a.m.
                                                   Courtroom: 5D
16                                                 Address:   411 W 4th Street
                                                              Santa Ana, CA 92701
17

18
19

20

21          On March 25, 2020 at 10:00 a.m., before the Honorable Catherine E. Bauer, United

22 States Bankruptcy Judge for the Central District of California, in Courtroom 5D located at 411

23 West Fourth Street, Santa Ana, CA, a hearing was held on Kristoffer J. Kaufmann’s

24 (“Kaufmann”) and Gary P. Downs’s (“Downs”) (collectively, “Movants”) Joint Motion to Dismiss

25 filed March 2, 2020 as Docket #52 (“Motion”).

26          After having read and considered the Motion and all papers filed in support and in

27 opposition to the Motion and heard the arguments of counsel made at the hearing, the Court

28 finds that this bankruptcy case should be dismissed.

                                                 1
     Case
      Case
      Case8:20-bk-10275-CB
           8:20-bk-10275-TA
            8:20-bk-10275-CB Doc
                              Doc
                              Doc137-2
                                  138
                                   99 Filed
                                        Filed
                                         Filed04/08/20
                                              04/27/20
                                               04/27/20 Entered
                                                         Entered
                                                          Entered04/08/20
                                                                 04/27/20
                                                                  04/27/2008:33:42
                                                                          13:28:09
                                                                           13:18:46 Desc
                                                                                    Desc
                                                                                     Desc
                   MemorandumMain
                               of
                               Main
                                  Decision
                                    Document
                                     Document
                                           on Motion
                                                  Page
                                                   Page
                                                     to 20
                                                        Dismiss
                                                         2 of 4
                                                              38 Page 2 of 4



 1          As Debtor’s Chapter 11 Case Management Status Report (“Status Report”) (Docket

 2 #19) indicates, the disputes that arose amongst Debtor and the Movants led to the filing of this

 3 bankruptcy case. It is noteworthy that the various claims and disputes cited by Debtor in the

 4 Status Report have been the subject of state court litigation for the past seven years. The

 5 issues amongst the parties solely involve state law. The state court is very familiar with the

 6 parties and their disputes. The state court has already appointed three independent

 7 appraisers to value Debtor’s interest in Highland Property Development, LLC (“HPD”), the

 8 partnership the parties are fighting over. Thus, in the interest of judicial economy, the parties

 9 should continue to litigate in state court. A bankruptcy at the present time does not serve the

10 fundamental goals of bankruptcy — giving the debtor a fresh start and treating creditors in an

11 equitable manner.

12          It is clear that this bankruptcy case was filed at the point where the Movants were

13 attempting to oust Debtor from HPD. This fight over HPD started in April 2013 when Debtor

14 commenced a malpractice action against Downs requesting rescission of Downs’s interests in

15 HPD. After several arbitration proceedings and the state court’s review of the arbitrator’s

16 decision1, a state court trial regarding Debtor’s malpractice action is now scheduled to start on

17 May 6, 2020. Downs obtained a charging order from the state court against Debtor’s interests

18 in HPD2. It is this charging order that triggered the Movants’ contractual buy-out rights set
19 forth in HPD’s Operating Agreement. Movants became entitled to buyout Debtor’s interests in

20 HPD as of January 28, 2020. Debtor filed bankruptcy on January 27, 2020 to stop the

21 contractual buyout. Yet, while Debtor wanted to stop the buyout, he clearly wants to continue

22 to litigate in state court, as do the Movants. Within five weeks of the bankruptcy filing, Debtor

23 filed a motion for relief from stay (Docket #33) to allow him to continue to litigate the state court

24 malpractice action. Downs also filed a motion for relief from stay (Docket #54) requesting relief

25

26    1
     The arbitrator dismissed Debtor’s malpractice claims. Subsequently, the state court set aside
   the dismissal and the Court of Appeal affirmed the trial court’s decision.
27
   2 The charging order is to enforce Downs’ arbitration award for attorney’s fees and costs
28 incurred in an arbitration proceeding regarding Debtor’s malpractice claims.

                                                   2
     Case
      Case
      Case8:20-bk-10275-CB
           8:20-bk-10275-TA
            8:20-bk-10275-CB Doc
                              Doc
                              Doc137-2
                                  138
                                   99 Filed
                                        Filed
                                         Filed04/08/20
                                              04/27/20
                                               04/27/20 Entered
                                                         Entered
                                                          Entered04/08/20
                                                                 04/27/20
                                                                  04/27/2008:33:42
                                                                          13:28:09
                                                                           13:18:46 Desc
                                                                                    Desc
                                                                                     Desc
                   MemorandumMain
                               of
                               Main
                                  Decision
                                    Document
                                     Document
                                           on Motion
                                                  Page
                                                   Page
                                                     to 21
                                                        Dismiss
                                                         3 of 4
                                                              38 Page 3 of 4



 1 to resume state court litigation on certain issues relating to the contractual buyout. A

 2 stipulation between Debtor and Kauffman (Docket #39) was filed for relief from stay so that

 3 those two parties could continue with their state court case.

 4          The primacy of the state court proceedings was further demonstrated by Debtor’s failure

 5 to file any of his Monthly Operating Reports (“MORS”)3 in this bankruptcy case. When asked

 6 about this at the hearing, Debtor’s counsel explained that their focus was on the state court

 7 proceedings.4

 8          In summation, the facts and actions of the parties make it clear that all the real action is

 9 in state court, not here.

10          Debtor argued that there are possible preference and fraudulent transfer actions against

11 Movants. The legitimacy and plausibility of these alleged actions is in doubt given the litigious

12 history of these parties. Regardless, it is clear that these possible actions were not the

13 reasons for the filing. The Court gives these claims little weight.

14          Debtor also argued that there are other creditors who would benefit from the

15 continuation of this bankruptcy. However, there are only a few other creditors listed on

16 Debtor’s schedules, including some de minimis debts, a debt to Debtor’s mother, a debt to an

17 entity wholly owned by Debtor, and a debt to Debtor’s state court attorney. None of these

18 other creditors have pressed for payment or made an appearance in this case. It is also noted
19 that the contingent debts listed by Debtor are not liquidated at this point. The Court does not

20 find the Debtor’s arguments regarding the benefits of continuing this bankruptcy as to other

21 creditors to be persuasive.

22          This is a two-party dispute (albeit with three people). The crux of the matter is control

23 over HPD. Only state law issues are involved. The Debtor is not seeking a fresh start; he

24

25    3
      The only reason this Memorandum of Decision does not also list 11 U.S.C. §§ 1112(b)(4)(F)
   and   (H) as reasons for dismissal is the UST’s current lack of staffing, due to the coronavirus, to
26 litigate an appeal regarding MORs.
27 4  The late-filed MOR that Debtor filed after the hearing disclosed a troubling payment of
   $450,000 to Debtor’s state court counsel by Triton Community Development, LLC, an entity
28 100% owned by Debtor according to his bankruptcy schedules.

                                                   3
     Case
      Case
      Case8:20-bk-10275-CB
           8:20-bk-10275-TA
            8:20-bk-10275-CB Doc
                              Doc
                              Doc137-2
                                  138
                                   99 Filed
                                        Filed
                                         Filed04/08/20
                                              04/27/20
                                               04/27/20 Entered
                                                         Entered
                                                          Entered04/08/20
                                                                 04/27/20
                                                                  04/27/2008:33:42
                                                                          13:28:09
                                                                           13:18:46 Desc
                                                                                    Desc
                                                                                     Desc
                   MemorandumMain
                               of
                               Main
                                  Decision
                                    Document
                                     Document
                                           on Motion
                                                  Page
                                                   Page
                                                     to 22
                                                        Dismiss
                                                         4 of 4
                                                              38 Page 4 of 4



1 simply wishes to extract from the state court litigation the one piece he dislikes -- the buyout.

2 For the reasons stated in this Memorandum it is clear the parties should continue to litigate all

3 of their issues in state court.

4           The Motion shall be granted.

5           Movants’ counsel shall file an order consistent with this Memorandum of Decision.

6

7                                                 ###

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
           Date: April 8, 2020
24

25

26
27

28

                                                 4
     Case
      Case8:20-bk-10275-CB
           8:20-bk-10275-CB
           8:20-bk-10275-TA DocDoc137-3
                                   138
                                    103 Filed
                                           Filed04/27/20
                                                04/14/20
                                                 04/27/20 Entered
                                                           Entered04/27/20
                                                                  04/14/20
                                                                   04/27/2013:28:09
                                                                           12:33:01
                                                                            13:18:46 Desc
                                                                                      Desc
                 Order Granting Motion
                                Main
                                 MainDocument
                                       Document
                                       to Dismiss Bankruptcy
                                                    Page
                                                     Page23
                                                          1 ofCase
                                                               2
                                                               38   Page 1 of 2



 1 John A. Lapinski, SBN 71596
    JLapinski@ClarkTrev.com
 2 Leslie R. Horowitz, SBN 97630
    LHorowitz@ClarkTrev.com                                             FILED & ENTERED
 3 Stephen E. Hyam, SBN 198065
    SHyam@ClarkTrev.com
 4 Clark & Trevithick                                                         APR 14 2020
   445 South Figueroa Street, 18th Floor
 5 Los Angeles, California 90071                                         CLERK U.S. BANKRUPTCY COURT
   Tel: 213-629-5700 -/- Fax: 213-624-9441                               Central District of California
                                                                         BY jle        DEPUTY CLERK
 6 Attorneys for Creditor Kristoffer J. Kaufmann

 7 Marc J. Winthrop, SBN 63218
    MWinthrop@wghlawyers.com                                      CHANGES MADE BY COURT
 8 Richard H. Golubow, SBN 160434
    RGolubow@wghlawyers.com
 9 Winthrop Golubow Hollander, LLP
   1301 Dove Street, Suite 500
10 Newport Beach, CA 92660-2467
   Tel: 949-720-4110 -/- Fax: 949-720-4111
11 Attorneys for Creditor Gary P. Downs

12                              UNITED STATES BANKRUPTCY COURT

13                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

14

15 In re                                             Case No. 8:20-bk-10275-CB

16 WILLIAM EDWARD RICE,                              Chapter 11

17                 Debtor.                           ORDER GRANTING MOTION TO
                                                     DISMISS BANKRUPTCY CASE
18
                                                     Date:   March 25, 2020
19                                                   Time:   10:00 a.m.
                                                     Courtroom: 5D
20                                                   Address: 411 W Fourth Street
                                                              Santa Ana, CA 92701
21

22          A hearing was held on March 25, 2020, at 10:00 a.m., before the Honorable Catherine E. Bauer,
23 United States Bankruptcy Judge for the Central District of California, in Courtroom 5D located at 411

24 West Fourth Street, Santa Ana, CA, on Kristoffer J. Kaufmann and Gary P. Downs’ Motion to Dismiss

25 the Bankruptcy Case of In re William E. Rice, 8:20-bk-10275-CB (“Motion”). Appearances were made

26 as noted on the record.
27          //
28          //

                                                       1
     Case
      Case8:20-bk-10275-CB
           8:20-bk-10275-CB
           8:20-bk-10275-TA DocDoc137-3
                                   138
                                    103 Filed
                                           Filed04/27/20
                                                04/14/20
                                                 04/27/20 Entered
                                                           Entered04/27/20
                                                                  04/14/20
                                                                   04/27/2013:28:09
                                                                           12:33:01
                                                                            13:18:46 Desc
                                                                                      Desc
                 Order Granting Motion
                                Main
                                 MainDocument
                                       Document
                                       to Dismiss Bankruptcy
                                                    Page
                                                     Page24
                                                          2 ofCase
                                                               2
                                                               38   Page 2 of 2



 1          The Court having read and considered the Motion, and related filings, heard the statements of

 2 counsel, noted the reasons stated on the record, issued a Memorandum of Decision on Motion To

 3 Dismiss filed April 8, 2020 as Docket #99. In compliance with the Memorandum of Decision,

 4          IT IS ORDERED:

 5          1.      The Motion is granted.

 6          2.      The bankruptcy case of In re William E. Rice case number 8:20-bk-10275-CB is

 7                  dismissed.

 8                                                    ###

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
           Date: April 14, 2020
24

25

26
27

28

                                                        2
Case
 Case8:20-bk-10275-CB
      8:20-bk-10275-CB
      8:20-bk-10275-TA DocDoc137-4
                               138
                               109 Filed
                                       Filed04/27/20
                                            04/17/20
                                             04/27/20 Entered
                                                         Entered04/27/20
                                                                 04/17/20
                                                                  04/27/2013:28:09
                                                                          09:16:35
                                                                           13:18:46 Desc
                                                                                     Desc
        Appellees' StatementMain
                             Main
                             of Election
                                 Document
                                  Document
                                         to Proceed
                                                Page
                                                 Pagein25
                                                        1
                                                        District
                                                          of 3
                                                             38 Court Page 1 of 3

        RICHARD H. GOLUBOW – State Bar No. 160434                   FOR COURT USE ONLY
    1
        rgolubow@wghlawyers.com
    2   PETER W. LIANIDES – State Bar No. 160517
        plianides@wghlawyers.com
    3   WINTHROP GOLUBOW HOLLANDER, LLP
        1301 Dove Street, Suite 500
    4   Newport Beach, CA 92660
        Telephone: (949) 720-4100
    5
        Facsimile: (949) 720-4111
    6
        JOHN A. LAPINSKI – State Bar No. 71596
    7   jlapinski@ClarkTrev.com
        LESLIE R. HOROWITZ – State Bar No. 97630
    8   lhorowitz@ClarkTrev.com
    9   STEPHEN E. HYAM – State Bar No. 198065
        shyam@ClarkTrev.com
   10   CLARK & TREVITHICK
        445 South Figueroa Street, 18th Floor
   11   Los Angeles, CA 90071
        Telephone: (213) 629-5700
   12
   13    Attorneys for Creditors, Gary P. Downs and
        Kristoffer J. Kaufmann
   14
   15
                              UNITED STATES BANKRUPTCY COURT
   16                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

   17   In re:                                                     CASE NO.: 8:20-bk-10275-CB
   18   WILLIAM EDWARD RICE,                                       CHAPTER: 11
   19                  Debtor and
                       Debtor-in-Possession.
   20
   21
   22
        WILLIAM EDWARD RICE
   23                                                                  APPELLEES’ STATEMENT OF
                       Appellant,                                       ELECTION TO PROCEED IN
   24            v.                                                         DISTRICT COURT

   25   GARY P. DOWNS, an individual;
        KRISTOFFER J. KAUFMANN, an individual,
   26
                       Appellees.
   27
   28



                                               MAINDOCS-#245273-v3-Rice_-_Appellees__Stmt_of_Election_to_Proceed_in_District_Court
Case
 Case8:20-bk-10275-CB
      8:20-bk-10275-CB
      8:20-bk-10275-TA DocDoc137-4
                               138
                               109 Filed
                                       Filed04/27/20
                                            04/17/20
                                             04/27/20 Entered
                                                         Entered04/27/20
                                                                 04/17/20
                                                                  04/27/2013:28:09
                                                                          09:16:35
                                                                           13:18:46 Desc
                                                                                     Desc
        Appellees' StatementMain
                             Main
                             of Election
                                 Document
                                  Document
                                         to Proceed
                                                Page
                                                 Pagein26
                                                        2
                                                        District
                                                          of 3
                                                             38 Court Page 2 of 3

        Part 1: Identify the appellee(s) electing to proceed in the District Court
    1
        1. Name(s) of appellee(s):
    2
              Gary P. Downs and Kristoffer J. Kaufmann
    3   2. Position of appellee(s) in the adversary proceeding or bankruptcy case that is the subject of
        this appeal:
    4
          For appeals in an adversary proceeding.            For appeals in a bankruptcy case and not in
    5      Plaintiff                                        an adversary proceeding.
           Defendant                                         Debtor
    6      Other (describe) ____________________             Creditor
                                                              Trustee
    7                                                         Other (describe): ___________
    8
        Part 2: Election to have this appeal heard by the District Court (applicable only in certain
    9   districts)
   10   I (we) elect to have the appeal heard by the United States District Court rather than by the
        Bankruptcy Appellate Panel.
   11
        Part 3: Sign below
   12
   13   /s/ Richard H. Golubow                                            17 2020
                                                              Date: April ___,
        Signature of attorney for appellee(s)
   14   Gary P. Downs
        (or appellee(s) if not represented by an attorney)
   15
        Name, address, and telephone number of attorney
   16
        (or appellee(s) if not represented by an attorney):
   17
        Richard H. Golubow, Esq.
   18   WINTHROP GOLUBOW HOLLANDER, LLP
        1301 Dove Street, Suite 500
   19   Newport Beach, CA 92660
   20   (949) 720-4100

   21                                                         Date: April 17, 2020
        Signature of attorney for appellee(s)
   22   Kristoffer J. Kaufmann
        (or appellee(s) if not represented by an attorney)
   23
   24   Name, address, and telephone number of attorney
        (or appellee(s) if not represented by an attorney):
   25
        Stephen E. Hyam, Esq.
   26   CLARK & TREVITHICK
        445 South Figueroa Street, 18th Floor
   27   Los Angeles, CA 90071
   28   Telephone: (213) 629-5700



                                                        ‐2‐
Case
 Case8:20-bk-10275-CB
      8:20-bk-10275-CB
      8:20-bk-10275-TA DocDoc137-4
                               138
                               109 Filed
                                       Filed04/27/20
                                            04/17/20
                                             04/27/20 Entered
                                                         Entered04/27/20
                                                                 04/17/20
                                                                  04/27/2013:28:09
                                                                          09:16:35
                                                                           13:18:46 Desc
                                                                                     Desc
        Appellees' StatementMain
                             Main
                             of Election
                                 Document
                                  Document
                                         to Proceed
                                                Page
                                                 Pagein27
                                                        3
                                                        District
                                                          of 3
                                                             38 Court Page 3 of 3

                                              CERTIFICATE OF SERVICE
    1
        I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
    2   address is: 1301 Dove Street, Suite 500 Newport Beach, CA 92660.

    3   A true and correct copy of the foregoing document entitled:

    4       APPELLEES’ STATEMENT OF ELECTION TO PROCEED IN DISTRICT COURT
        will be served or was served in the manner stated below:
    5
        1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
    6   to controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
        hyperlink to the document. On April 17, 2020, I checked the CM/ECF docket for this bankruptcy case or
    7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
        receive NEF transmission at the email addresses stated below:
    8
    9           Kevin H Brogan kbrogan@hillfarrer.com, wmeyers@hillfarrer.com;lnonato@hillfarrer.com
                Greg P Campbell ch11ecf@aldridgepite.com,
   10            gc@ecf.inforuptcy.com;gcampbell@aldridgepite.com
                John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
   11           Nancy S Goldenberg nancy.goldenberg@usdoj.gov
                Richard H Golubow rgolubow@wghlawyers.com,
   12            pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
                Michael I. Gottfried mgottfried@elkinskalt.com
   13           Leslie R Horowitz lhorowitz@clarktrev.com, jthomas@clarktrev.com
                Stephen E Hyam shyam@clarktrev.com
   14           John A Lapinski jlapinski@clarktrev.com, jthomas@clarktrev.com
                Peter W Lianides plianides@wghlawyers.com,
   15            pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
                David L. Neale dln@lnbyb.com
   16           Alexander J Suarez asuarez@glaserweil.com, icojocari@glaserweil.com
                United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
   17
                Jennifer C Wong bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
   18
        2. SERVED BY UNITED STATES MAIL: On April ___, 2020, I served the following persons and/or
   19   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and
        correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
   20   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
        completed no later than 24 hours after the document is filed.
   21
        3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION
   22   OR EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
        LBR, on ______, I served the following persons and/or entities by personal delivery, overnight mail
   23   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
        email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
   24   mail to, the judge will be completed no later than 24 hours after the document is filed.
   25   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   26       April 17, 2020        Jeannie Martinez                              /s/ Jeannie Martinez
            Date                    Printed Name                                Signature
   27
   28



                                                             ‐3‐
          Case
           Case8:20-bk-10275-CB
                8:20-bk-10275-TA DocDoc137-5
                                         138 Filed
                                                 Filed04/27/20
                                                       04/27/20 Entered
                                                                    Entered04/27/20
                                                                            04/27/2013:28:09
                                                                                     13:18:46 Desc
                                                                                               Desc
                       Notice of Transcript(s)
                                     Main Document
                                               DesignatedPage
                                                           for an28Appeal
                                                                    of 38 Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address




     Individual appearing without attorney
     Attorney for:

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - **SELECT DIVISION**                                       DIVISION

 In re:

                                                                              CASE NO.:
                                                                              CHAPTER: **Select Chapter**
                                                                              ADVERSARY NO.:
                                                                              (if applicable)
                                                                              DATE NOTICE OF APPEAL FILED:
                                                                              DATE NOTICE OF CROSS APPEAL FILED:
                                                              Debtor(s).      APPEAL DOCKET ENTRY NO.:




                                                             Plaintiff(s),
                                    vs.                                                    NOTICE OF TRANSCRIPT(S)
                                                                                          DESIGNATED FOR AN APPEAL




                                                         Defendant(s).

Notice is given to the court and other parties in interest that the following action was taken:

      I do not intend to designate any portion of the transcript(s).

      I requested a copy of the transcript(s).
      1. Hearing date (specify)                           and time (specify)                          of transcript requested.
         Date (specify)                          transcript was requested.

      2. Hearing date (specify)                           and time (specify)                          of transcript requested.
         Date (specify)                          transcript was requested.

             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                                Page 1                                F 8004-1.1.NOTICE.TRANSCRIPT
        Case
         Case8:20-bk-10275-CB
              8:20-bk-10275-TA DocDoc137-5
                                       138 Filed
                                               Filed04/27/20
                                                     04/27/20 Entered
                                                                  Entered04/27/20
                                                                          04/27/2013:28:09
                                                                                   13:18:46 Desc
                                                                                             Desc
                     Notice of Transcript(s)
                                   Main Document
                                             DesignatedPage
                                                         for an29Appeal
                                                                  of 38 Page 2 of 3

        3. Hearing date (specify)                        and time (specify)                          of transcript requested.
           Date (specify)                       transcript was requested.

        4. Hearing date (specify)                        and time (specify)                          of transcript requested.
           Date (specify)                       transcript was requested.

        5. Hearing date (specify)                        and time (specify)                          of transcript requested.
           Date (specify)                       transcript was requested.


        I intend to designate the following transcript(s) previously docketed:
        1. Hearing date (specify)              of designated transcript.
           Docket entry number of designated transcript (specify)

        2. Hearing date (specify)              of designated transcript.
           Docket entry number of designated transcript (specify)

        3. Hearing date (specify)              of designated transcript.
           Docket entry number of designated transcript (specify)

        4. Hearing date (specify)              of designated transcript.
           Docket entry number of designated transcript (specify)

        5. Hearing date (specify)              of designated transcript.
           Docket entry number of designated transcript (specify)




Date:
                                                                                  Printed name of law firm


                                                                                  _____________________________________________
                                                                                  Signature

                                                                                  _____________________________________________
                                                                                  Printed name

                                                                                  _____________________________________________
                                                                                  Attorney for (specify)


 Instructions
 This Notice cannot be used to order a transcript. To order a transcript, use the court approved Transcript Order Form on
 the court’s website at www.cacb.uscourts.gov/transcripts.

 This Notice must be served on opposing counsel and filed with the court within 14 days of the filing of the Notice of Appeal.




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 2                                F 8004-1.1.NOTICE.TRANSCRIPT
        Case
         Case8:20-bk-10275-CB
              8:20-bk-10275-TA DocDoc137-5
                                       138 Filed
                                               Filed04/27/20
                                                     04/27/20 Entered
                                                                  Entered04/27/20
                                                                          04/27/2013:28:09
                                                                                   13:18:46 Desc
                                                                                             Desc
                     Notice of Transcript(s)
                                   Main Document
                                             DesignatedPage
                                                         for an30Appeal
                                                                  of 38 Page 3 of 3

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: NOTICE OF TRANSCRIPT(S) DESIGNATED FOR AN
APPEAL will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
              , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                          Printed Name                                                      Signature


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 3                                F 8004-1.1.NOTICE.TRANSCRIPT
    Case
     Case8:20-bk-10275-CB
          8:20-bk-10275-TA Doc
                            Doc137-6
                                138 Filed
                                       Filed04/27/20
                                             04/27/20 Entered
                                                       Entered04/27/20
                                                                04/27/2013:28:09
                                                                         13:18:46 Desc
                                                                                   Desc
                           Transcript
                             Main Document
                                      Order FormPage
                                                   Page
                                                     31 of
                                                         1 38
                                                           of 4
                        TRANSCRIPT ORDERING INSTRUCTIONS

TRANSCRIPT REQUESTS
A separate form must be completed for each hearing date requested. Select a Transcription Service
Provider from the attached Court-approved list of transcribers and complete the Transcript Order form.

Five (5) types of transcript requests:
x   Ordinary: A transcript to be delivered within thirty (30) calendar days after receipt of deposit.
x   14 Days: A transcript to be delivered within fourteen (14) calendar days after receipt of deposit.
x   7 Days: A transcript to be delivered within seven (7) calendar days after receipt of deposit.
x   3 Days: A transcript to be delivered within three (3) calendar days after receipt of deposit.
x   Daily: A transcript to be delivered within 24 hours after receipt of deposit.

341(a) MEETING OF CREDITORS:
The Meeting of Creditors is recorded by the Trustee. The Court does not keep or provide a copy of the
recording. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16.

FILE THE TRANSCRIPT ORDER FORM
Parties with an ECF account must file the Transcript Order Form in CM/ECF on the related case docket. Use
docket event “Transcript Order Form (Public Request).” As with all ECF filings, the completed PDF Transcript
Order Form must be “flattened” before electronically filing through ECF (click here to view the procedure). Self-
represented litigants and parties without an ECF account may hand-deliver or mail the form to the division
where the hearing was held.

*NOTE: The Court does not accept transcript requests via fax, email or telephone.

TRANSCRIPT PROCESSING
The Court does not transcribe court proceedings. The official record of court proceedings is transcribed
by a court-approved transcriber from materials provided to that transcriber by the court. When a
Transcript Order Form is received, the Court will forward the hearing information to the Transcription Service
Provider you designate on the Transcript Order Form. The Transcription Service Provider will contact you
regarding receipt of the transcript. Thereafter, contact the Transcription Service Provider directly if you have
questions regarding your transcript order. Transcripts cannot be picked up at the Court. For more information,
go to www.cacb.uscourts.gov/track-transcript-status.

TRANSCRIPT COSTS/FORMS OF PAYMENT
The Transcription Service Provider will contact you directly regarding transcript costs and forms of payment.
Rates may vary but may not exceed maximum charges set by the Judicial Conference of the United States
(maximum rates are listed at www.cacb.uscourts.gov/transcripts).

COPIES OF TRANSCRIPTS
Once the Transcript Order Form requesting a transcript of a hearing is entered on the related case docket, a
Transcription Service Provider is designated and materials for transcription are sent by the Court to the
designated Transcription Service Provider. If more than one party files a Transcript Order Form for the same
hearing, the first Transcript Order Form on the docket takes precedence. All other parties that wish to obtain a
transcript of the same hearing are to contact the Transcription Service Provider designated on the case docket.

Completed transcripts are filed by the transcriber on the related case docket and restricted for 90 days from
the filed date as set forth in the Guide to Judiciary Policy Vol. 6, §510.25.10. During the 90-day restriction
period, the transcript may be viewed at the Clerk’s Office on a public computer terminal or a copy purchased
from the designated Transcription Service Provider that created the original transcript. For more information
see Transcript Ordering Instructions, section 1.15 of the Court Manual at www.cacb.uscourts.gov/court-
manual.


(cacb transcript instructions rev. 06/7/2018)      Page 1 of 3
    Case
     Case8:20-bk-10275-CB
          8:20-bk-10275-TA Doc
                            Doc137-6
                                138 Filed
                                       Filed04/27/20
                                             04/27/20 Entered
                                                       Entered04/27/20
                                                                04/27/2013:28:09
                                                                         13:18:46 Desc
                                                                                   Desc
                           Transcript
                             Main Document
                                      Order FormPage
                                                   Page
                                                     32 of
                                                         2 38
                                                           of 4
COURT LOCATIONS
Self-represented litigants and parties without an ECF account may hand-deliver or mail the form to the division
where the hearing was held.


 *DIVISION                                      ADDRESS

 Los Angeles (LA)                               United States Bankruptcy Court
                                                255 E. Temple Street Suite 940
                                                Los Angeles, CA 90012
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)



 Northern (ND)                                  United States Bankruptcy Court
                                                1415 State Street
                                                Santa Barbara, CA 93101
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)



 Riverside (RS)                                 United States Bankruptcy Court
                                                3420 Twelfth Street
                                                Riverside, CA 92501
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)


 San Fernando Valley (SV)                       United States Bankruptcy Court
                                                21041 Burbank Boulevard
                                                Woodland Hills, CA 91367
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)


 Santa Ana (SA)                                 United States Bankruptcy Court
                                                411 West Fourth Street
                                                Santa Ana, CA 92701
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)


*NOTE: The Court does not accept transcript requests via fax, email or telephone.




(cacb transcript instructions rev. 06/7/2018)            Page 2 of 3
        Case
         Case8:20-bk-10275-CB
              8:20-bk-10275-TA Doc
                                Doc137-6
                                    138 Filed
                                           Filed04/27/20
                                                 04/27/20 Entered
                                                           Entered04/27/20
                                                                    04/27/2013:28:09
                                                                             13:18:46 Desc
                                                                                       Desc
                               Transcript
                                 Main Document
                                          Order FormPage
                                                       Page
                                                         33 of
                                                             3 38
                                                               of 4


                                        UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

                              APPROVED TRANSCRIPTION SERVICE PROVIDERS




   BEN HYATT CERTIFIED DEPOSITION
   0B                                                         eSCRIBERS, LLC
                                                              1B




   REPORTERS                                                  7227 N 16 th Street, Suite 207
   17835 Ventura Blvd., Suite 310                             Phoenix, AZ 85020
   Encino, CA 91316                                           Ph:(213) 943-3843
   Ph: (888) 272-0022, ext. 201 or ext. 206                   Fax: (973) 954-5619
   Fax: (818) 343-7116                                        Email: operations@escribers.net
   Email: mhyatt@benhyatt.com                                 www.eScribers.net
   www.BenHyatt.com

   BRIGGS REPORTING CO., INC.
   2B                                                         EXCEPTIONAL REPORTING SERVICES, INC.
                                                              5B




   4455 Morena Boulevard, Suite 104
   3B                                                         14633 S. Padre Island Drive, Suite 103
   San Diego, CA 92117
   4B                                                         Corpus Christi, TX 78418
   Ph: (310) 410-4151                                         Ph:(361) 949-2988, ext. 0
   Fax: (858) 453-9625                                        Fax: (361) 949-7799
   Email:briggs_reporting@sbcglobal.net                       Email: transcripts@exceptionalreporting.com
                                                              www.ExceptionalReporting.com


   ECHO REPORTING, INC.
   6B                                                         J & J COURT TRANSCRIBERS, INC.
   4455 Morena Boulevard, Suite 104                           268 Evergreen Avenue
   San Diego, CA 92117                                        Hamilton, NJ 08619
   Ph:(858) 453-7590                                          Ph: (609) 586-2311
   Fax: (858) 453-9625                                        Fax: (609) 587-3599
   Email: echoreporting@yahoo.com                             Email: JJcourt@JJcourt.com
   www.EchoReportinginc.com                                   www.JJcourt.com




(cacb transcript instructions rev. 06/7/2018)           Page 3 of 3
        Case
         Case8:20-bk-10275-CB
              8:20-bk-10275-TA Doc
                                Doc137-6
                                    138 Filed
                                           Filed04/27/20
                                                 04/27/20 Entered
                                                           Entered04/27/20
                                                                    04/27/2013:28:09
                                                                             13:18:46 Desc
                                                                                       Desc
                               Transcript
                                 Main Document
                                          Order FormPage
                                                       Page
                                                         34 of
                                                             4 38
                                                               of 4
                                                                                                                           ORDER No.
                                         UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

                                                        TRANSCRIPT ORDER FORM
                                                                                                                           CHAPTER
                                                                                                                           APPEAL?               Yes        No
     (File this form on the related case docket)                                                                           APPEAL No.
                                                                                                                                               (if known)
   Ordering Party’s Name:                                                                          Attorney Bar#
   Law Firm:
   Mailing Address:


   Person to Contact (If Judge-ordered: Transcriber to contact Procurement**):
   Telephone: (                )______________ E-mail:
   Bankruptcy Case #:                                                      Adversary Proceeding #/MP #:
   Date of Hearing (complete a SEPARATE form for EACH hearing date):                                                      Time:
   Debtor:
   Adversary Proceeding Name:                                                                vs.
   Hearing Judge: SELECT                                                                     Courtroom #: SELECT
                SELECT
   TRANSCRIBER: _____________________________ALTERNATE:  SELECT
                                                        _______________________________
   (Select from the Court-approved list of Transcription Service Providers. This provider will contact you regarding payment)

   341(a) MEETING OF CREDITORS: The Meeting of Creditors is recorded by the Trustee. DO NOT USE THIS
   FORM. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16
    Transcript Type:                NOTE: The Court is not responsible for determining if a hearing has been previously
                                    transcribed. Check the case docket to determine if a filed transcript already exists or is
                                    being transcribed before filing this form.
                                    Copy of Existing Transcript: Contact the transcriber directly for a copy.
        Ordinary (30 days)               3 Days                    Entire Hearing
        14 Days                          Daily (24 hours)          Ruling/Opinion of Judge only
        7 Days                                                     Testimony of Witness
                                                                   Other*                           (name of witness)
    *Special Instructions:
    Transcript due dates are computed from the date the deposit is received by the Transcriber. The cost of a
    transcript varies for each type. See Transcript Ordering Instructions, Transcript Costs/Forms of Payment.

                                                   TO BE COMPLETED BY THE COURT
     Judge Ordered Transcript**: Clerk must docket this form; CM/ECF will automatically notify Procurement.
  Date Request Filed:                             Date Sent to Transcriber:                          By     FDS        Mail      Messenger
  Digital Recording (or Analog Tape Recording)
  (Tape #:         )Time Start (Index #):                    Time End (Index #):                    Time Start:                Time End:

  (Tape #:         )Time Start (Index #):                    Time End (Index #):                    Time Start:                Time End:
  Court Recorder:                                           Division:                       Processed by:

                                                       **TRANSCRIBER INSTRUCTIONS
Judge-ordered transcripts: email price quote & invoice to procurement@cacb.uscourts.gov. Provide quote prior to transcribing.
      Rev. June 2018. This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
 Case
  Case8:20-bk-10275-CB
       8:20-bk-10275-TA Doc
                          Doc137-7
                              138 Filed
                                     Filed04/27/20
                                           04/27/20 Entered
                                                     Entered04/27/20
                                                              04/27/2013:28:09
                                                                        13:18:46 Desc
                                                                                  Desc
Amended Order Continuing the
                           Main
                             Bankruptcy
                                Document Appellant
                                              PagePanel
                                                   35 of of
                                                         38the Ninth Circuit Page 1 of 4



                                     AMENDED ORDER CONTINUING
                                   THE BANKRUPTCY APPELLATE PANEL
                                         OF THE NINTH CIRCUIT


  JUDICIAL COUNCIL OF THE NINTH CIRCUIT AMENDED ORDER CONTINUING THE BANKRUPTCY
                              APPELLATE PANEL OF THE NINTH CIRCUIT


  1.      Continuing the Bankruptcy Appellate Panel Service.


          (a) Pursuant to 28 U.S.C. § 158(b)(1) as amended by the Bankruptcy Reform Act of 1994,
  the judicial council hereby reaffirms and continues a bankruptcy appellate panel service which
  shall provide panels to hear and determine appeals from judgments, orders and decrees entered
  by bankruptcy judges from districts within the Ninth Circuit.


          (b) Panels of the bankruptcy appellate panel service may hear and determine appeals
  originating from districts that have authorized such appeals to be decided by the bankruptcy
  appellate panel service pursuant to 28 U.S.C. § 158(b)(6).


          (c) All appeals originating from those districts shall be referred to bankruptcy appellate
  panels unless a party elects to have the appeal heard by the district court in the time and manner
  and form set forth in 28 U.S.C. § 158(c)(1) and in paragraph 3 below.


          (d) Bankruptcy appellate panels may hear and determine appeals from final judgments,
  orders and decrees entered by bankruptcy judges and, with leave of bankruptcy appellate panels,
  appeals from interlocutory orders and decrees entered by bankruptcy judges.


          (e) Bankruptcy appellate panels may hear and determine appeals from final judgments,
  orders, and decrees entered after the district court from which the appeal originates has issued
  an order referring bankruptcy cases and proceedings to bankruptcy judges pursuant to 28 U.S.C.
  § 157(a).


  2.      Immediate Reference to Bankruptcy Appellate Panels.


          Upon filing of the notice of appeal, all appeals are immediately referred to the bankruptcy
  appellate panel service.


  3. Election to District Court.


          A party desiring to transfer the hearing of an appeal from the bankruptcy appellate panel
 Case
  Case8:20-bk-10275-CB
       8:20-bk-10275-TA Doc
                          Doc137-7
                              138 Filed
                                     Filed04/27/20
                                           04/27/20 Entered
                                                     Entered04/27/20
                                                              04/27/2013:28:09
                                                                        13:18:46 Desc
                                                                                  Desc
Amended Order Continuing the
                           Main
                             Bankruptcy
                                Document Appellant
                                              PagePanel
                                                   36 of of
                                                         38the Ninth Circuit Page 2 of 4



  service to the district court pursuant to 28 U.S.C. § 158(c)(1) shall timely file a written statement of
  election expressly stating that the party elects to have the appeal transferred from the
  bankruptcy appellate panel service to the district court.


          (a) Appellant: If the appellant wishes to make such an election, appellant must file a
  written statement of election with the clerk of the bankruptcy court at the time of filing the notice
  of appeal. See Bankruptcy Rule 8005(a). When such an election is made, the clerk of the
  bankruptcy court shall forthwith transfer the case to the district court. The clerk of the
  bankruptcy court shall give notice to all parties and the clerk of the bankruptcy appellate panel of
  the transfer at the same time and in the same manner as set forth for serving notice of the appeal
  in Bankruptcy Rule 8003(c).


          (b) All Other Parties: In all appeals where appellant does not file an election, the clerk of
  the bankruptcy court shall forthwith transmit a copy of the notice of appeal to the clerk of the
  bankruptcy appellate panel. If any other party wishes to have the appeal heard by the district
  court, that party must, within thirty (30) days after service of the notice of appeal, file with the
  clerk of the bankruptcy appellate panel a written statement of election to transfer the appeal to the
  district court. Upon receipt of a timely statement of election filed under this section, the clerk of
  the bankruptcy appellate panel shall forthwith transfer the appeal to the appropriate district court
  and shall give notice of the transfer to the parties and the clerk of the bankruptcy court. Any
  question as to the timeliness of an election shall be referred by the clerk of the bankruptcy
  appellate panel to a bankruptcy appellate panel motions panel for determination.


  4.      MOTIONS DURING ELECTION PERIOD


          All motions relating to an appeal shall be filed with the bankruptcy appellate panel service
  unless the case has been transferred to a district court. The bankruptcy appellate panels may not
  dismiss or render a final disposition of an appeal within thirty (30) days from the date of service of
  the notice of appeal, but may otherwise fully consider and dispose of all motions.


  5.      PANELS


          Each appeal shall be heard and determined by a panel of three judges from among those
  appointed pursuant to paragraph 6, provided however that a bankruptcy judge shall not
  participate in an appeal originating in a district for which the judge is appointed or designated
  under 28 U.S.C. § 152. In addition, the panel may hear and determine appeals en banc under rules
  promulgated by and approved as provided in section 8 of this order.


  6.      MEMBERSHIP OF BANKRUPTCY APPELLATE PANELS
 Case
  Case8:20-bk-10275-CB
       8:20-bk-10275-TA Doc
                          Doc137-7
                              138 Filed
                                     Filed04/27/20
                                           04/27/20 Entered
                                                     Entered04/27/20
                                                              04/27/2013:28:09
                                                                        13:18:46 Desc
                                                                                  Desc
Amended Order Continuing the
                           Main
                             Bankruptcy
                                Document Appellant
                                              PagePanel
                                                   37 of of
                                                         38the Ninth Circuit Page 3 of 4



          The bankruptcy appellate panel shall consist of seven members serving seven-year terms
  (subject to reappointment to one additional three-year term). The judicial council shall
  periodically examine the caseload of the bankruptcy appellate panel service to assess whether
  the number of bankruptcy judges serving should change. Appointment of regular and pro tem
  bankruptcy judges to service on the bankruptcy appellate panel shall be governed by regulations
  promulgated by the Judicial Council.


          (a) When a three-judge panel cannot be formed from the judges designated under
  subparagraph (a) to hear a case because judges have recused themselves, are disqualified from
  hearing the case because it arises from their district, or are otherwise unable to participate, the
  Chief Judge of the Ninth Circuit may designate one or more other bankruptcy judge(s) from the
  circuit to hear the case.


          (b) In order to provide assistance with the caseload or calendar relief, to constitute an en
  banc panel, or otherwise to assist the judges serving, or to afford other bankruptcy judges with
  the opportunity to serve on the bankruptcy appellate panels, the Chief Judge of the Ninth Circuit
  may designate from time to time one or more other bankruptcy judge(s) from the circuit to
  participate in one or more panel sittings.


  7.      CHIEF JUDGE


          The members of the bankruptcy appellate panel service by majority vote shall select one
  of their number to serve as chief judge.


  8.      RULES OF PROCEDURE


          (a)     Practice before the bankruptcy appellate panels shall be governed by Part VIII of
  the Federal Rules of Bankruptcy Procedure, except as provided in this order or by rule of the
  bankruptcy appellate panel service adopted under subparagraph (b).


          (b)     The bankruptcy appellate panel service may establish rules governing practice and
  procedure before bankruptcy appellate panels not inconsistent with the Federal Rules of
  Bankruptcy Procedure. Such rules shall be submitted to, and approved by, the Judicial Council
  of the Ninth Circuit.


  9.      PLACES OF HOLDING COURT.


          Bankruptcy appellate panels may conduct hearings at such times and places within the
  Ninth Circuit as it determines to be appropriate.
 Case
  Case8:20-bk-10275-CB
       8:20-bk-10275-TA Doc
                          Doc137-7
                              138 Filed
                                     Filed04/27/20
                                           04/27/20 Entered
                                                     Entered04/27/20
                                                              04/27/2013:28:09
                                                                        13:18:46 Desc
                                                                                  Desc
Amended Order Continuing the
                           Main
                             Bankruptcy
                                Document Appellant
                                              PagePanel
                                                   38 of of
                                                         38the Ninth Circuit Page 4 of 4



  10.    CLERK AND OTHER EMPLOYEES.


         (a) Clerk’s Office. The members of the bankruptcy appellate panel service shall select and
  hire the clerk of the bankruptcy appellate panel. The clerk of the bankruptcy appellate panel may
  select and hire staff attorneys and other necessary staff. The chief judge shall have appointment
  authority for the clerk, staff attorneys and other necessary staff. The members of the bankruptcy
  appellate panel shall determine the location of the principal office of the clerk.


         (b) Law Clerks. Each judge on the bankruptcy appellate panel service shall have
  appointment authority to hire an additional law clerk.


  11.    EFFECTIVE DATE


         This Order shall be effective as to all appeals originating in those bankruptcy cases that
  are filed after the effective date of this Order. For all appeals originating in those bankruptcy
  cases that were filed before October 22, 1994, the Judicial Council’s prior Amended Order, as
  revised October 15, 1992, shall apply. This Order, insofar as just and practicable, shall apply to all
  appeals originating in those bankruptcy cases that were filed after the effective date of the
  Bankruptcy Reform Act of 1994, October 22, 1994, but before the date of this Order.



  IT IS SO ORDERED.


  DATE: April 28, 1995; amended May 9, 2002, amended May 4, 2010, amended February 18, 2015.


  For the Judicial Council:


  _________________________________
  Sidney R. Thomas, Chief Judge
  U.S. Court of Appeals
